DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 08/19/2021, PROSECUTION IS HEREBY REOPENED. set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 13, and 18 have been considered but are moot because the new ground of rejection does not rely on any 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 4, 5, 6, 7, 11, 12, 13, 14, 15, 16, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanketi et al. (US-8886576-B1) in view of Hama et al. (US-20160212298-A1) and aMacxd (“Batch Rename .MKV Files Using Tags Free on Mac.”).
Regarding Claim 1,
Sanketi teaches a method comprising: 
Training (Col. 36 lines 48-53; Then, when an image is captured, such as image 1224, album/title application 1222 can provide the captured image to photo album/title application 1222 and generate suggested image title and image album names, perhaps after enough images have been captured and/or named to train learning model 1230.), based on characteristics of a plurality of previously named content items corresponding to a user account, a machine-learning model to identify a naming pattern associated with filenames of the plurality of previously named content items (Col. 32 lines 45-47 “Frequently, the images are named, perhaps with a brief description of the image. For example, an image named "Sunset 18 Mar 2012" can be a picture of a sunset captured on Mar. 18, 2012.” This teaches a previously named content item which is an image. Col. 33 lines 25-36 “Method 1000 begins at block 1010, where a machine-learning service executing on a mobile platform can receive feature-related data… In particular embodiments, the IIS can be configured to extract image-related features from the one or more images.” This teaches extracting features which are the characteristics from the image to train a model and identify patterns through machine learning.); 
determining, by at least one processor and using the machine-learning model, a plurality of name… suggestions comprising name…for setting a filename of a content item associated with the user account (Col. 33 lines 5-11 “The IIS and/or collective model can include or otherwise be associated with a personalized model, perhaps using data stored solely on the mobile platform. The personalized model can be equipped to adapt to feedback from a user of the mobile platform. For example, for a given image IMG1, the personalized model can suggest three titles: T1, T2, and T3.” This teaches determining a plurality of names which are titles T1, T2, and T3); 
Sanketi does not explicitly disclose 
combining into the filename of the content item; 
receiving a selection of two or more graphical elements from the plurality of graphical elements; and 
combining two or more name segment suggestions corresponding to the two or more graphical elements into the filename of the content item according to an order in which the two or more graphical elements are selected.
While Sanketi teaches generating filenames using tag information, Sanket does not disclose allowing user to select name segments which are combined to the filename. However, Hama (US 20160212298 A1) teaches
providing, for display in a graphical user interface, a plurality of graphical elements corresponding to the plurality of name segment suggestions (para [0045] Specifically, as the column that is used as a file name, the column of "Filename" is specified and as the character string that is used as a tag, "FILENAME:" is specified. And para [0125] On the File name setting screen 1030, there also exist three name element selection areas, i.e., first to third name element selection areas 1031 to 1033 as on the Folder name setting screen 1020.) for combining into the filename of the content item (para [0125] On the File name setting screen 1030 shown in FIG. 10D, it is made possible to generate a file name by selecting three name elements at the maximum in the name element selection areas 1031 to 1033 and using the character strings associated therewith. Further, on the File name setting screen 1030, as on the Folder name setting screen 1020, there also exists a linking character setting box 1034 for setting the kind of a linking character to link the character strings selected in the name element selection areas 1031 to 1033.); 
receiving a selection of two or more graphical elements from the plurality of graphical elements (para [0125] On the File name setting screen 1030, there also exist three name element selection areas, i.e., first to third name element selection areas 1031 to 1033 as on the Folder name setting screen 1020.); and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of generating files names using tags of Sanketi with the method of setting a filename of Hama.
	Doing so would allow for extracting relevant data to generate a file name, storage destination, and folder name.  (para [0171] Further, according the present invention for solving the second problem described above, it is possible to generate a file name, a storage destination folder name, etc., by extracting necessary data from a code even in the case where the code is created in the format unique to a document.) This would help save time and improve the efficiency of the system for identifying relevant documents (para [0170] According to the present invention for solving the first problem described above, it is possible to perform a code search both at a high speed and with efficiency based on the position specified by a user.).
	aMacxd teaches
combining two or more name segment suggestions corresponding to the two or more graphical elements into the filename of the content item according to an order in two or more graphical elements are selected (aMacxd 2:30-3:40 
    PNG
    media_image1.png
    456
    760
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    844
    1387
    media_image2.png
    Greyscale
  
    PNG
    media_image2.png
    844
    1387
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    519
    930
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    521
    933
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    517
    927
    media_image5.png
    Greyscale

).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of generating files names using tags of Sanketi with the method of setting a filename of aMacxd.
This would allow the user to customize filenames based on a tag selection sequence. 
Regarding Claim 2,
Sanketi et al., Hama et al., and aMacxd teach the method as recited in claim 1. Sanketi et al. further teaches wherein determining the plurality of name segment suggestions for the content item comprises: 
determining one or more characteristics of the content item (Col. 33 lines 34-36 “In particular embodiments, the IIS can be configured to extract image-related features from the one or more images.” Sanketi et al. teaches features (characteristics) extracted from the image (content item).); and 
Col. 33 lines 54-57 “At block 1020, the machine-learning service can generate a title related to the one or more images. The title can be generated by the machine-learning service performing a machine-learning operation on the feature-related data.”Sanketi et al. teaches using the features (characteristics) of the images to derive titles or names for the images).
Hama further teaches the name segment suggestions (para [0125] On the File name setting screen 1030, there also exist three name element selection areas, i.e., first to third name element selection areas 1031 to 1033 as on the Folder name setting screen 1020.)
Regarding Claim 3,
Sanketi et al., Hama et al., and aMacxd teach the method as recited in claim 1. 
Hama further teaches 
preselecting one or more graphical elements from the plurality of graphical elements (in Fig. 10B, Hama teaches setting fault ‘Tag 1” for folder name (see 10C) and default ‘Tag 2’ for filename (10D)); and 
auto-populating the name of the content item with one or more corresponding name segment suggestions (para [0125] Here, as a setting for automatically generating a file name by " ", "tag 2" is selected in the name element selection area 1031 in FIG. 10D, and nothing is selected in the name element selection areas 1032 and 1033.).

Regarding Claim 4,
Sanketi et al., Hama et al., and aMacxd teach the method as recited in claim 1. aMacxd further teaches further comprising enabling, for display in the graphical user interface, a modification of the filename of the content item by rearranging two or more graphical elements corresponding to two or more name segment suggestions in a plurality of selected graphical elements (aMacxd 2:30-3:40 
    PNG
    media_image1.png
    456
    760
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    844
    1387
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    519
    930
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    521
    933
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    517
    927
    media_image5.png
    Greyscale
).
Regarding Claim 5,
Sanketi et al., Hama et al., and aMacxd teach the method as recited in claim 4. aMacxd further teaches wherein rearranging the two or more graphical elements comprises two or more graphical elements within an input field associated with setting the filename of the content item (aMacxd 2:30-3:40 
    PNG
    media_image1.png
    456
    760
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    844
    1387
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    519
    930
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    521
    933
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    517
    927
    media_image5.png
    Greyscale
).
Regarding Claim 6,
Sanketi et al., Hama et al., and aMacxd teach the method as recited in claim 1. aMacxd further teaches further comprising: 
 receiving a selection of an additional graphical element from the plurality of graphical elements (aMacxd 2:30-3:40); and 
adding an additional name suggestion corresponding to the additional graphical element to the filename of the content item according to a position in which the additional graphical element is placed (aMacxd 2:30-3:40 
    PNG
    media_image1.png
    456
    760
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    844
    1387
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    519
    930
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    521
    933
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    517
    927
    media_image5.png
    Greyscale
).
Regarding Claim 7,
Sanketi et al., Hama et al., and aMacxd teach the method as recited in claim 1.
	aMacxd further teaches
wherein a first selected graphical element added to the filename of the content item corresponds to a name segment suggestion from a first category of name segments and a second selected graphical element added to the filename of the content item corresponds to a name segment suggestion from a second category of name segments (aMacxd teaches tags based on categories (i.e. date created and software used to create) 
    PNG
    media_image4.png
    521
    933
    media_image4.png
    Greyscale
).
Regarding Claim 11,
Sanketi et al., Hama et al., and aMacxd teach the method as recited in claim 1. Sanketi et al. further teaches further comprising training the machine-learning model to identify a naming pattern associated with a plurality of user accounts associated with a related group of users (Col. 32 lines 58-60 “The IIS can learn a collective model that represents the collective data from at least one person and their images.” Sanketi et al. teaches the collective model uses data from one or more users. Col. 35 lines 52-60 “For example, a user using image/album title suggestion UI 1144 can select one of user-specific titles 1140, and perhaps provide additional feedback, such as a rating of the title. Information about the selected title and any additional feedback can be respectively provided as feedback 1146, 1148 to user model 1120 and collective model 1130. Based on this feedback, user model 1120 and collective model 1130 can adapt to the feedback such as by increasing probabilities of titles generated by the other model.”).
Regarding Claim 12,
Sanketi et al., Hama et al., and aMacxd teach the method as recited in claim 1.  further comprising: 
Sanketi et al., Hama et al., and aMacxd do not explicitly disclose
detecting a text input comprising one or more manually entered characters within an input field associated with setting the filename of the content item (
    PNG
    media_image3.png
    519
    930
    media_image3.png
    Greyscale
); and 
determining the plurality of name segment suggestions based on the text input and the naming pattern (
    PNG
    media_image6.png
    517
    927
    media_image6.png
    Greyscale
).
Regarding Claim 13,
Sanketi teaches a system comprising: at least one processor; and a non-transitory computer readable storage medium comprising instructions that, when executed by the at least one processor, cause the system to: 
identify characteristics of a plurality of previously named content items corresponding to a user account (Col. 32 lines 45-47 “Frequently, the images are named, perhaps with a brief description of the image. For example, an image named "Sunset 18 Mar 2012" can be a picture of a sunset captured on Mar. 18, 2012.” This teaches a previously named content item which is an image. Col. 33 lines 25-36 “Method 1000 begins at block 1010, where a machine-learning service executing on a mobile platform can receive feature-related data… In particular embodiments, the IIS can be configured to extract image-related features from the one or more images.” This teaches extracting features which are the characteristics from the image to train a model and identify patterns through machine learning.); 
train (Col. 36 lines 48-53; Then, when an image is captured, such as image 1224, album/title application 1222 can provide the captured image to photo album/title application 1222 and generate suggested image title and image album names, perhaps after enough images have been captured and/or named to train learning model 1230.), based on characteristics of the plurality of previously named content items corresponding to the user account, a machine-learning model to identify a naming pattern associated with filenames of the plurality of previously named content items (Col. 34 lines 63-66 “User model 1120 can take recognized features from recognition function 1116 and platform-related data 1118 to generate titles for images and/or collections of images (a.k.a. albums).” Sanketi et al. teaches using the features (characteristics) to identify naming patterns with recognized features.); 
determine, by the at least one processor and using the machine-learning model, a plurality of name… for setting a filename of a new content item associated with the user account (Col. 33 lines 5-11 “The IIS and/or collective model can include or otherwise be associated with a personalized model, perhaps using data stored solely on the mobile platform. The personalized model can be equipped to adapt to feedback from a user of the mobile platform. For example, for a given image IMG1, the personalized model can suggest three titles: T1, T2, and T3.” This teaches determining a plurality of names which are titles T1, T2, and T3); 
Sanketi does not explicitly disclose
combining into the filename of the new content item; and
 combining, in response to a selection of two or more graphical elements from the plurality of graphical elements, two or more name segments corresponding to the two or more graphical elements into the filename of the new content item according to an order in which the two or more graphical elements are selected.
While Sanketi teaches generating filenames using tag information, Sanket does not disclose allowing user to select name segments which are combined to the filename. However, Hama teaches
provide, for display in a graphical user interface, a plurality of graphical elements corresponding to the plurality of name segments (para [0045] Specifically, as the column that is used as a file name, the column of "Filename" is specified and as the character string that is used as a tag, "FILENAME:" is specified. And para [0125] On the File name setting screen 1030, there also exist three name element selection areas, i.e., first to third name element selection areas 1031 to 1033 as on the Folder name setting screen 1020.) for combining into the filename of the new content item (para [0125] On the File name setting screen 1030 shown in FIG. 10D, it is made possible to generate a file name by selecting three name elements at the maximum in the name element selection areas 1031 to 1033 and using the character strings associated therewith. Further, on the File name setting screen 1030, as on the Folder name setting screen 1020, there also exists a linking character setting box 1034 for setting the kind of a linking character to link the character strings selected in the name element selection areas 1031 to 1033.); and
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of generating files names using tags of Sanketi with the method of setting a filename of aMacxd.
This would allow for setting multiple file names at one time which would save the user time and improve efficiency. 
aMacxd teaches
combining, in response to a selection of two or more graphical elements from the plurality of graphical elements, two or more name segments corresponding to the two or more graphical elements into the filename of the new content item according to an order in which the two or more graphical elements are selected (aMacxd 2:30-3:40 
    PNG
    media_image1.png
    456
    760
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    844
    1387
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    844
    1387
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    844
    1387
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    844
    1387
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    519
    930
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    521
    933
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    517
    927
    media_image5.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of generating files names using tags of Sanketi with the method of setting a filename of aMacxd.
This would allow the user to customize filenames based on a tag selection sequence. 
Regarding Claim 14,
Sanketi et al., Hama et al., and aMacxd teach the system as recited in claim 13. Sanketi et al. further teaches further comprising instructions that, when executed by the at least one processor, cause the system to determine the plurality of name segments for setting the filename of the new content item by: 
determining a characteristic of the new content item (Col. 33 lines 34-36 “In particular embodiments, the IIS can be configured to extract image-related features from the one or more images.” Sanketi et al. teaches features (characteristics) extracted from the image (content item).); and 
determining, using the identified naming pattern, the plurality of name segments according to the determined characteristic of the new content item (Col. 33 lines 54-57 “At block 1020, the machine-learning service can generate a title related to the one or more images. The title can be generated by the machine-learning service performing a machine-learning operation on the feature-related data.”Sanketi et al. teaches using the features of the images to derive titles or names for the images).
Regarding Claim 15,
Sanketi et al., Hama et al., and aMacxd teach the system as recited in claim 14. Sanketi et al. further teaches further comprising instructions that, when executed by the at least one processor, cause the system to determine the plurality of name segments according to the determined characteristic of the new content item by: 
comparing the determined characteristic of the new content item to one or more characteristics of the plurality of previously named content items (Col. 33 lines 24-41 “configured to extract image-related features from the one or more images. In more particular embodiments, the IIS can be configured to classify at least one image-related feature of the image-related features. In even more particular embodiments, the IIS can be configured to recognize the at least one classified image-related feature and/or object(s) and/or scene(s) that include the at least one classified image-related feature.” Classification compares characteristics of data to determine how the data should be classified.); and 
Col. 33 lines 9-17 “For example, for a given image IMG1, the personalized model can suggest three titles: T1, T2, and T3. Then, if the user decides to entitle IMG1 with title T2, the personalized model can increase the probability that title T2 and/or titles similar to title T2 are suggested in the future. In response to selection of title T2 in this example, the personalized model can decrease the probabilities that unselected titles T1 and T3 and/or titles similar to title T2 are suggested in the future”).  
Regarding Claim 16,
Sanketi et al., Hama et al., and aMacxd teach the system as recited in claim 13. Sanketi et al. further teaches further comprising instructions that, when executed by the at least one processor, cause the system to auto-populate, using the machine- learning model, the name of the new content item with one or more name segments based on one or more characteristics of the new content item (Col. 36 lines 19-24 “FIG. 12A also shows title suggestion 1228 with a title suggestion of "AnnJohn_ChicagoTheater.sub.--23May.sub.--2012.jpg" for a particular image” Sanketi et al. teaches auto populating the name suggestion in Fig. 12 which is generated by machine learning described in earlier sections).
Regarding Claim 17,
Sanketi et al., Hama et al., and aMacxd teach the system as recited in claim 16.
Hama et al. 
Fig. 10D; para [0125] Then, in each pull-down list, nine alternatives in total, i.e., four "tag values", four "no-tag values", and one "date" (date of scan, date of data reception, etc.), are displayed and it is made possible to select one name element therefrom. User can select “no-tag values” to remove a tag.); and 
modify the name of the new content item in response to a selection of the option to remove the one or more name segments from the name of the new content item (Fig. 10D; para [0125] Then, in each pull-down list, nine alternatives in total, i.e., four "tag values", four "no-tag values", and one "date" (date of scan, date of data reception, etc.), are displayed and it is made possible to select one name element therefrom. User selecting “no-tag values” will remove the current tag resulting in a medication of the file name.). 
Regarding Claim 18,
Claim 18 is the non-transitory computer readable storage medium corresponding to the method of claim 1. Claim 18 is substantially similar to claim 1 and is rejected on the same grounds.
Regarding Claim 20,
Sanketi et al., Hama et al., and aMacxd teach the non-transitory computer readable storage medium of claim 18. Sanketi et al. further teaches comprising instructions that, when executed by the at least one processor, cause the computer system to train, based on a plurality of content items for a plurality of related user accounts, a machine-learning model to identify a naming pattern associated with the Col. 32 lines 58-60 “The IIS can learn a collective model that represents the collective data from at least one person and their images.” Sanketi et al. teaches the collective model uses data from one or more users. Col. 35 lines 52-60 “For example, a user using image/album title suggestion UI 1144 can select one of user-specific titles 1140, and perhaps provide additional feedback, such as a rating of the title. Information about the selected title and any additional feedback can be respectively provided as feedback 1146, 1148 to user model 1120 and collective model 1130. Based on this feedback, user model 1120 and collective model 1130 can adapt to the feedback such as by increasing probabilities of titles generated by the other model.”).

Claims 8, 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sanketi et al. (US-8886576-B1) in view of Hama et al. (US-20160212298-A1), aMacxd (“Batch Rename .MKV Files Using Tags Free on Mac.”) and Fatourechi et al. (US-20140201180-A1).
Regarding Claim 8,
Sanketi et al., Hama et al., and aMacxd teach the method as recited in claim 1. 
Sanketi et al. further teaches determining the plurality of name segment suggestions for setting the filename of the content item associated with the user account comprises generating, using the machine-learning model, a plurality of scores for the plurality of name segment suggestions (Col. 37 lines 30-33 “Photo album/title application 1222 can instruct learning model 1230, via communication 1256, to set up a ranking interface.”); and 

providing the plurality of graphical elements corresponding to the plurality of name segment suggestions for setting the filename of the content item comprises selecting, for display in the graphical user interface and based on the plurality of scores for the plurality of name segment suggestions, the plurality of graphical elements
However, Fatourechi et al. further teaches providing the plurality of graphical elements corresponding to the plurality of name segment suggestions for setting the filename of the content item comprises selecting, for display in the graphical user interface and based on the plurality of scores for the plurality of name segment suggestions, the plurality of graphical elements (Para [0142] “In operation 518, the keywords are aggregated with their weighted score.”).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the user interface of Sanketi et al., Hama et al., and aMacxd with the method of displaying recommendation tags of Fatourechi et al. 
Doing so would allow for relevant keywords to be added to the file name (Para [0019] “Those keywords can then be added to the metadata describing the content or exchanged in place of existing metadata for the content.”).
Regarding Claim 9,
Sanketi et al., Hama et al., aMacxd, and Fatourechi et al. teach the method as recited in claim 8. 
Hama further teaches wherein selecting the plurality of graphical elements comprises selecting a predetermined number of graphical elements (Fig. 10C of Hama shows 3 tags, a predetermined number).
Regarding Claim 10,
Sanketi et al., Hama et al., aMacxd, and Fatourechi et al. teach the method as recited in claim 8. Fatourechi et al. further teaches Sanketi et al. further teaches wherein selecting the plurality of graphical elements comprises selecting graphical elements corresponding to name segment suggestions having scores that meet a predetermined threshold (Para [0146] “Step 2: Starting from a high initial threshold T (e.g., T=0.95*max), find those keywords whose score is above the threshold. Let L be the number of found keywords in this step.”).
Regarding Claim 19,
Sanketi et al., Hama et al., and aMacxd teach the non-transitory computer readable storage medium of claim 18. 
Sanketi et al. further teaches determine the plurality of name segment suggestions for the content item by generating, using the machine-learning model, a plurality of scores for the plurality of name segment suggestions (Col. 37 lines 30-33 “Photo album/title application 1222 can instruct learning model 1230, via communication 1256, to set up a ranking interface.”); 
Sanketi et al., Hama et al., and aMacxd do not explicitly disclose
provide the plurality of graphical elements corresponding to the plurality of name segment suggestions for naming the content item by selecting, for display in the graphical user interface and based on the plurality of scores for the plurality of name segment suggestions, a plurality of graphical elements
However, Fatourechi et al. further teaches provide the plurality of graphical elements corresponding to the plurality of name segment suggestions for naming the Para [0142] “In operation 518, the keywords are aggregated with their weighted score.”).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the user interface of Sanketi et al., Hama et al., and aMacxd with the method of displaying recommendation tags of Fatourechi et al. 
Doing so would allow for relevant keywords to be added to the file name (Para [0019] “Those keywords can then be added to the metadata describing the content or exchanged in place of existing metadata for the content.”).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121